Citation Nr: 9910539	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-18 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a toe disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1975 to June 
1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of January 1995 from the Atlanta, Georgia, 
Regional Office (RO).

The Board notes that this claim first came before the Board 
in September 1997.  It was remanded for an examination.  The 
veteran failed to report for examination.  The claim must now 
be decided on the record as it stands.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran suffered an injury to his lower back while in 
service.

3.  The veteran currently has a limitation of motion in his 
lumbar spine.

4.  The veteran made several complaints of left knee pain 
during his active service.

5.  Shortly after the completion of more than 16 years of 
active service, the veteran was diagnosed with chondromalacia 
patella of the left knee and various other abnormalities of 
the left knee.

6.  The veteran does not currently have a toe disorder.



CONCLUSIONS OF LAW

1.  A low back disorder was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 and 
Supp. 1998); 38 C.F.R. § 3.303 (1998).

2.  A left knee disorder was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 and 
Supp. 1998); 38 C.F.R. § 3.303 (1998).

3.  The claim for service connection for a chronic toe 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 1991 
and Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims for 
service connection for low back and left knee disorders are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1996).

1.  Entitlement to service connection for a back disorder.

A review of the veteran's service medical records  reveals 
several references to treatment for pain in the lumbar area 
of the spine.  These records appear to reflect an injury to 
the veteran in 1975 when a frame fell on his back, and 
regular reports of pain since that time.  

Reports dated in April 1980 show complaints of low back pain.  
Examination revealed mild spasm and decreased range of 
motion.  The assessment was lumbosacral muscle spasm.

Reports dated in February 1984, show the veteran complaining 
of low back pain after playing basketball.  On examination he 
was noted to have a decreased range of motion and slight 
scoliosis.  The assessment was muscle pain.  He was noted to 
have a history of a back problem.

Reports dated in June 1991 show the veteran complaining of 
lower back pain radiating to the pelvic area.  He reported 
that it hurt to sit, and hurt more getting up.  He stated he 
had a long history of off and on back pain without lower 
extremity involvement.  Examination showed that he was tender 
to touch over the L4-5 and paraspinous muscle areas.  He was 
unable to bend and touch his toes.  The assessment was 
mechanical low back pain.  

The report of his separation examination, conducted in April 
1992, shows the veteran reporting recurrent back pain, 
primarily localized at L-2 with radicular symptoms.  He 
reported that he took Motrin for pain, with good results.

The report of a VA examination, conducted in December 1992, 
shows a diagnosis of history of low back syndrome, however, 
the Board notes that on examination the veteran's range of 
motion of the lumbar spine was slightly decreased, flexion 
was to 90 degrees, extension of 20 degrees, and rotation of 
40 degrees.  X-ray examination showed partial fusion of the 
L5 body with the sacrum.

The Board concludes that the veteran's long history of 
inservice complaints of recurrent low back pain following 
injury, and his reduced range of motion shown on VA 
examination indicate that a grant of service connection for a 
low back disorder is in order.


2.  Entitlement to service connection for a left knee 
disorder.

The veteran's service medical records reflect what appear to 
be isolated reports of left knee pain.  The Board notes that 
within six months of separation from service the veteran 
manifested several symptoms in his left knee.  The report of 
the December 1992 VA medical examination states that the 
veteran had a mild effusion of the left knee and that 
"[a]pparently, this man has chondromalacia patella of the 
left knee."  

The report of the December 1992 X-ray examination includes a 
contradictory finding that there is no evidence of effusion 
of the left knee.  The X-ray examination report does state 
that there is a mature periosteal new bone formation along 
the posterior aspect of the fibular metaphysis and that there 
is an ill-defined and oval shaped lucency over the same area.  

The impression of the examiner was that these findings "may 
represent an old healed fracture or osteomyelitis.  The 
remote possibility of an osteoid osteoma or other bone tumor 
cannot be excluded.  A clinical correlation is highly 
recommended."  The final clinical diagnosis was 
chondromalacia patella of the left knee.

The Board feels that it would be appropriate in this instance 
to grant the veteran the benefit of the doubt regarding his 
left knee disorder given the inservice and postservice 
diagnoses of chondromalacia patella.  


3.  Entitlement to service connection for a toe disorder.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such further 
development would be futile.  38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

A review of the veteran's service medical records indicates 
complaints of a cramp in the ball of the foot in May 1978.  
It was noted that the 5th toe seemed to be going under the 
4th, and the 4th under the 3rd.  Complaints later that month 
resulted in a diagnosis of localized infection of the 5th toe 
of the right foot.  Examination in June 1978 showed a finding 
that the toes were beginning to come together.

The report of the veteran's separation examination, conducted 
in April 1992, shows the veteran reporting foot trouble.  He 
stated that once or twice a year the skin on his feet gets 
sore on the outside of the small toe.  He then wears a soft 
shoe which causes the problem to resolve itself.  Clinical 
evaluation was normal.

The report of a VA examination, conducted in December 1992, 
showed no current complaints regarding the feet or toes.  He 
did give a history of a rubbing problem cured by wearing 
sneakers, similar to that he reported on his separation 
examination.  Examination showed no current toe 
abnormalities.

As noted in the introduction to this decision, this claim was 
remanded in September 1997 for the purpose of re-examining 
the veteran.  The veteran was scheduled for examination by 
the RO.  He failed to report to his scheduled examination in 
December 1997.  The RO contacted the veteran in January 1998 
and asked if he would be willing to report for examination.  
The veteran did not reply.

The evidentiary record currently reflects a history of foot 
and toe complaints with no current disability shown.  Under 
the provisions of 38 U.S.C.A. § 1110 (West 1991), service 
connection can be granted, in pertinent part, for 
"disability resulting from personal injury suffered or 
disease contracted in line of duty...."  38 U.S.C.A. § 1110 
(West 1991); see also 38 U.S.C.A. § 1131 (West 1991).  It 
necessarily follows that a disability must be manifested for 
service connection to be granted.  In the absence of evidence 
indicating the current manifestation of a disability, a claim 
for service connection therefor is not plausible and 
accordingly is not well grounded.  The United States Court of 
Appeals for Veterans Claims (Court), in a case in which a 
veteran sought service connection for hypertension, found 
that, "[b]ecause of the absence of any evidence of current 
hypertension....appellant's claim is not plausible and, 
therefore, not well grounded."  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  In the instant case, there has 
been no showing that the veteran currently has a foot or toe 
disorder.

Where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application, where the 
veteran has reported other known or existing evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Epps v. Brown, 
9 Vet. App. 341 (1996).  In this case, regardless of whether 
the obligation attached, VA has complied with this obligation 
in the April 1995 statement of the case, the June 1998 
supplemental statement of the case, and in the above 
discussion.


ORDER

Entitlement to service connection for a low back disorder is 
granted.
Entitlement to service connection for a left knee disorder is 
granted.
Entitlement to service connection for a toe disorder is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

